EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Chen on 08/23/2022.

The application has been amended as follows: 

1.  (Currently Amended) A video decoding method, comprising:
obtaining a bitstream including a plurality of coded frames of a video signal;
decoding each of the plurality of coded frames into a plurality of coding tree units (CTUs) and each of the plurality of CTUs into a plurality of residual blocks;
recovering a coding block for each of the plurality of residual blocks based on multiple reference line intra prediction (MRLP) flags and reference samples included in each coded frame, wherein:
each of the multiple reference lines is identified by an index number, which is an integer greater than or equal to zero;
the index number of the reference line sequentially increases as the reference line is further away from a current block;
the reference line immediately adjacent to the current block is called a zero reference line and has the index number equal to zero, and S2 is determined from an allowed intra prediction mode (AIPM) set corresponding to the zero reference line;
the reference line with the index number greater than zero is called a non-zero reference line and S1 is determined from an AIPM set corresponding to the non-zero reference line; and
the sizes of S1 and S2 are limited to a power of 2 or a sum of multiples of power of 2 to reduce a number of bits needed to encode the MRLP flags, each of the power of 2 is a number greater than 2, and S1 is obtained by excluding some non-angular intra prediction modes from S2;
reconstructing each frame of the video signal by storing the recovered coding block for each of the plurality of residual blocks in a frame buffer; and
continuously outputting the reconstructed frames to restore the video signal.

2.  (Currently Amended) A video encoding method, comprising:
obtaining a current frame of a video input;
partitioning the obtained current frame into a plurality of blocks;
predicting a symbol level for each partitioned block by incorporating multiple reference line intra prediction (MRLP) flags and reference samples included in each coded frame, wherein:
intra prediction modes are derived based on multiple reference lines of neighboring blocks;
each of the multiple reference lines is identified by an index number, which is an integer greater than or equal to zero;
the index number of the reference line sequentially increases as the reference line is further away from a current block;
the reference line immediately adjacent to the current block is called a zero reference line and has the index number equal to zero, and S2 is determined from an allowed intra prediction mode (AIPM) set corresponding to the zero reference line;
the reference line with the index number greater than zero is called a non-zero reference line and S1 is determined from an AIPM set corresponding to the non-zero reference line; and
the sizes of S1 and S2 are limited to a power of 2 or a sum of multiples of power of 2 to reduce a number of bits needed to encode the MRLP flags, each of the power of 2 is a number greater than 2, and S1 is obtained by excluding some non-angular intra prediction modes from S2;
transforming and quantizing a residual symbol level derived by subtracting the predicted symbol level from a current symbol level;
entropy coding the transformed and quantized residual symbol level; and
generating a bitstream including the entropy coded residual symbol level. 

Allowable Subject Matter
Claims 1, 3-9, 11-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not disclose “the sizes of S1 and S2 are limited to a power of 2 or a sum of multiples of power of 2 to reduce a number of bits needed to encode the MRLP flags, each of the power of 2 is a number greater than 2.” While both multiple reference lines and allowed intra prediction modes for sets of reference lines, were known in the art prior to the effectively filed date of the application, applicant’s specific and narrow limitation is considered novel and patentable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487